The judgment of the Supreme Court was entered
Per Curiam.
An assignment of a specialty “ with recourse” certainly meant something. Without these words it is clear the assignee could not come back upon .the assignor to make good the debt in the .event of the insolvency of the obligor. If it had been an endorsement of a note, on which recourse could be had at law, “without recourse,” certainly every one would understand the expression as intended to relieve the endorser from a legal liability. *487Why then should not “ with recourse” be interpreted to mean a liability by contract, when none existed in law ? The literal meaning of the word is to run back, so that in the assignment it must be held to mean to run back or have recourse upon the assignor in case of non-payment. We find no error in the record.
Judgment affirmed.